Wood, J. This appeal is to determine whether an incorporated town is liable in damages for the acts of its mayor and marshal in enforcing by unlawful imprisonment a void ordinance of 'the town making it a misdemeanor for persons fifteen years of age and under to get on or off any moving trains within the corporate limits such persons- not being passengers. What these officers did in connection with the arrest, conviction and imprisonment of appellant was in their capacity as public officers. They acted without malice toward appellant. Although the ordinance was illegal and void as to minors under the age of twelve years, still the appellee is not liable for the acts of its officers in seeking to enforce it, for the reason that the officers were acting in a public and governmental capacity.' The functions they performed were of a public, not private, nature. 28 Cyc. 1257. As early as the case of Trammell v. Russellville, 34 Ark. 105, we held: “For acts done -by them in their public capacity, and in discharge of their duties to the public, cities and towns incur no liability to persons who may be injured by them. Neither for the act of the council in passing an illegal ordinance, nor for that of the mayor in issuing a warrant of arrest for the violation, nor for that of the marshal in arresting the offender under it, is a town liable to him.” And as late as Collier v. Fort Smith, 73 Ark. 447, we said:" “Towns and cities are not answerable for the acts or amissions of their officers or agents while acting for the State or sovereign in public or governmental capacity.” See also Gray v. Batesville, 74 Ark. 519. Whatever may be the rule in other jurisdictions, the above is the established doctrine of this court. It has good reason and authority to sustain it, and we therefore adhere to it. See other authorities cited in appellee’s brief. The judgment therefore is affirmed.